Motion Granted; Order filed August 11, 2015




                                 In The

                  Fourteenth Court of Appeals
                              ____________

                          NO. 14-15-00452-CR
                              ____________

                RYAN ANTONIO MATTHEWS, Appellant

                                   V.

                    THE STATE OF TEXAS, Appellee

                 On Appeal from the 239th District Court
                        Brazoria County, Texas
                      Trial Court Cause No. 73841

                              ____________

                          NO. 14-15-00577-CV
                              ____________

                      IN THE MATTER OF R.A.M.




     On Appeal from the County Court at Law No. 2 and Probate Court
                         Brazoria County, Texas
                     Trial Court Cause No. JV19869
                                   ____________

                              NO. 14-15-00616-CV
                                   ____________

                          IN THE MATTER OF R.A.M.




                     On Appeal from the 300th District Court
                            Brazoria County, Texas
                          Trial Court Cause No. 73575

                                     ORDER

         On April 29, 2015, appellant filed a notice of appeal from the sentence
imposed April 23, 2015, and the appeal was assigned to this court under our
appellate number 14-15-00452-CR. On July 1, 2015, appellant filed a notice of
appeal from the juvenile court’s waiver of jurisdiction, which was assigned to this
court under our appellate number 14-15-00577-CR. On July 1, 2015, appellant
filed a notice of appeal from the trial court’s order granting bond under section
54.02 of the Texas Family Code. On July 22, 2015, appellant filed a motion to
consolidate the related appeals. The motion is granted and we issue the following
order:

         We order the appeals pending under our appellate case numbers 14-15-
00452-CR, 14-15-00577-CV, and 14-15-00616-CV consolidated. The existing
filing deadlines in case number 14-15-00452-CR will apply to the consolidated
cases.



                                      PER CURIAM